Citation Nr: 0511221	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  04-01 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Whether payment of the veteran's disability compensation 
benefits was properly reduced to a 10 percent rate, effective 
December 27, 2001, due to his incarceration.



ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel





INTRODUCTION

The veteran had active service from February 1963 to February 
1967, with combat service in the Republic of Vietnam. He is 
the recipient of the Purple Heart Medal and Bronze Star Medal 
with Combat V. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts that determined that the veteran's 50 
percent evaluation should be reduced to ten percent effective 
from December 27, 2001 under the provisions of 38 U.S.C.A. § 
5313 (West 2002) and 38 C.F.R. § 3.665 (2004) due to his 
incarceration.

The veteran was notified of requested hearings scheduled in 
October 2003 and April 2004, but failed to appear. He has not 
requested that the hearings be rescheduled, therefore his 
requests are considered withdrawn.  It is noted that he is 
incarcerated for first-degree murder.

In October 2002, the veteran was provided a notice of 
overpayment by VA, including notice of his right to dispute 
the existence or amount of the debt. In December 2002 
statement, the veteran appears to be disputing the 
overpayment and raising the issue of entitlement to waiver of 
recovery of an overpayment of VA compensation benefits. These 
issues have not been developed for appellate consideration 
and are referred to the RO for appropriate action.

The  Board also notes that in September 1999, the veteran 
submitted a power of attorney naming Stephen Hrones as his 
attorney. In April 2000, the RO requested completion of VA 
Form 22a by the attorney and the veteran. However, in an 
April 2000 response, the veteran advised that the power of 
attorney was not for representation with VA but for a 
civilian proceeding unrelated to the VA. In February and July 
2004 statements the veteran indicated that he was 
representing himself. Thus the Board concludes that the 
veteran is not represented by an Attorney or other 
representative in this matter. 

FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been completed.

2.  In a November 1970 rating decision, the veteran was 
awarded a combined 50 percent disability evaluation, 
effective from December 24, 1969.

3.  The veteran was incarcerated at a state correctional 
facility in September 1973 after conviction for a felony 
offense with a sentence to life in prison.

4.  In 2001, the President signed into law HR 1291, the 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 976 (2001) (VEBEA). Among other 
things, this law expanded the limitations on payment of 
compensation benefits to incarcerated veterans, to include a 
veteran who, on October 7, 1980, was incarcerated in a 
Federal, State, or local penal institution for a felony 
committed before that date, and who remained so incarcerated 
for a conviction of that felony as of December 27, 2001.

5. By letter dated in August 2002, the RO notified the 
veteran of a proposed reduction in his compensation benefits 
to 10 percent based on the VEBEA.

6. In October 2002, the RO notified the veteran that payment 
of his compensation benefits was reduced to a 10 percent 
rate, effective December 27, 2001, due to his incarceration.


CONCLUSION OF LAW

Payment of the veteran's compensation benefits was properly 
reduced to the 10 percent rate, as of December 27, 2001, due 
to his period of incarceration. 38 U.S.C.A. §§ 1114(a), 5313 
(West 2002); 38 C.F.R. § 3.665 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of this 
claim, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law and codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)). In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2004). 

VA's duties to notify and assist contained in the VCAA are 
not usually applicable to cases such as this one in which the 
law, rather than the evidence, is dispositive. See Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Mason v. Principi, 16 Vet. App. 129, 132 
(2002).[VCAA not applicable "because the law as mandated by 
statute and not the evidence is dispositive of the claim"]. 
However, as will be explained below, the Board finds that to 
the extent any VCAA duties are legally applicable to the 
appeal, any duty to notify the veteran of the evidence needed 
to substantiate his claim or to assist him in developing the 
relevant evidence has been met.

According to 38 C.F.R. § 3.103(b)(2), no award of 
compensation shall be reduced or otherwise adversely affected 
unless the beneficiary has been notified of such adverse 
action and has been provided a period of 60 days in which to 
submit evidence for the purpose of showing that the adverse 
action should not be taken. The RO issued a letter in August 
2002, which informed the veteran of its proposal to reduce 
his disability compensation due to his incarceration. He was 
informed he had 60 days in which to submit evidence or 
contentions regarding this matter. He responded in August 
2002. By letter of October 2002, the RO informed the veteran 
that his contentions had been considered, but reduction of 
his compensation under 38 C.F.R. § 3.665 was still warranted. 
This letter informed him of his appellate rights, to include 
a hearing before VA. The veteran requested hearings which 
were scheduled in 2003 and 2004. Based on this evidence, VA 
has met the requirements for notification under 38 C.F.R. § 
3.103.

The Board also notes that the veteran is incarcerated for a 
felony conviction and was unable to attend scheduled 
hearings. The duty to assist incarcerated veterans requires 
VA to tailor its assistance to meet the peculiar 
circumstances of confinement, as such individuals are 
entitled to the same care and consideration given their 
fellow veterans. Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991). However, the Court has held that VA is not authorized 
by statute or regulation to subpoena the warden of a state 
correctional facility and direct the release of the veteran 
from that facility. See Bolton v. Brown, 8 Vet. App. 185, 191 
(1995). 

Based on the above analysis, no reasonable possibility exists 
that further notice or assistance would aid in the 
substantiation of the appellant's claim. See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(d). In addition, as the appellant 
has been provided the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, there is no prejudice to the veteran and 
appellate review is appropriate at this time. See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will proceed to a decision on the 
merits.

II. Pertinent Law and Regulations

In the Veterans Education and Benefits Expansion Act of 2001 
(VEBEA), Pub. L. No. 107-103, 115 Stat. 976 (2001), was 
signed into law. The VEBEA amended 38 U.S.C.A. § 5313, and 
provided that the limitation on payment of compensation to 
persons incarcerated for conviction of a felony applies with 
respect to the payment of compensation to or with respect to 
any veteran who is entitled to compensation and who on 
October 7, 1980, was incarcerated in a Federal, State, or 
local penal institution for a felony committed before that 
date; and remains so incarcerated for conviction of that 
felony as of the date of the enactment of the Act [Dec. 27, 
2001]. See Pub. L. 107-103, Title V, § 506, 115 Stat. 996 
(December 27, 2001). 
In June 2003, VA adopted regulations to implement the 
statutory provisions of the VEBEA. See 68 Fed. Reg. 34542-
34543 (June 10, 2003). 

The regulation at 38 C.F.R. § 3.665 provides in pertinent 
part:

(a) General. Any person specified in paragraph (c) of this 
section who is incarcerated in a Federal, State, or local 
penal institution in excess of 60 days for conviction of a 
felony shall not be paid compensation or dependency and 
indemnity compensation (DIC) in excess of the amount 
specified in paragraph (d) of this section beginning on the 
61st day of incarceration. 

(c) Applicability. The provisions of paragraph (a) of this 
section are applicable to the following persons: (1) A person 
serving a period of incarceration for conviction of a felony 
committed after October 7, 1980. (2) A person serving a 
period of incarceration after September 30, 1980 (regardless 
of when the felony was committed) when the following 
conditions are met: (i) The person was incarcerated on 
October 1, 1980; and (ii) An award of compensation or DIC is 
approved after September 30, 1980. (3) A veteran who, on 
October 7, 1980, was incarcerated in a Federal, State, or 
local penal institution for a felony committed before that 
date, and who remains so incarcerated for a conviction of 
that felony as of December 27, 2001.

(d) Amount payable during incarceration-- (1) Veteran rated 
20 percent or more. A veteran to whom the provisions of 
paragraphs (a) and (c) of this section apply with a service- 
connected disability evaluation of 20 percent or more shall 
receive the rate of compensation payable under 38 U.S.C. 
1114(a). The amount payable for wartime disability 
compensation under 38 U.S.C.A. § 1114(a) is 10 percent.

Rating Reduction 

Applicable VA regulations stipulate that where a reduction or 
discontinuance of benefits is warranted by reason of 
information received concerning income, net worth, 
dependency, or marital or other status [which the Board 
observes would include a veteran's incarceration on 
conviction of a felony], a proposal for the reduction or 
discontinuance will be prepared setting forth all material 
facts and reasons. The beneficiary will be notified at his or 
her latest address of record of the contemplated action and 
furnished detailed reasons therefore, and will be given 60 
days for the presentation of additional evidence to show that 
the benefits should be continued at their present level. See 
38 C.F.R. § 3.105(h) (2004).


III. Factual Background

The facts are not in dispute. By rating decision of November 
1970, the veteran was awarded a combined 50 percent rating 
for several service-connected disabilities. In a March 1975 
letter, the veteran notified the RO that he was incarcerated. 
This was confirmed by VA Form 21-4193 issued from a 
Correctional Center in the state of incarceration showing 
incarceration for a September 29, 1973 conviction for a 
felony offense. 

The record reflects a December 1986 letter to the veteran 
from the RO, noting that the law provided for a reduction in 
a veteran's compensation benefits and that his benefits were 
suspended pending confirmation of his date of incarceration. 
However, in a February 1987 letter the RO reported that 
because the evidence of record showed that the appellant had 
been incarcerated for conviction of a felony prior to October 
7, 1980, his compensation benefits were protected and were 
not reducible under regulations then in effect.

In 2001, the President signed into law the VEBEA which 
expanded the limitations on payment of compensation benefits 
to incarcerated veterans, to include veterans in the 
appellant's circumstances. By letter of August 2002, VA 
informed the veteran that his 50 percent disability 
evaluation would be reduced to ten percent, effective from 
December 27, 2001, and provided notice of the amended 
regulations. The veteran was given a period of 60 days to 
submit evidence to show that the proposed action should not 
be taken. The veteran was also advised of his right to 
representation and a predetermination hearing, and other due 
process rights.

The veteran responded to this letter in August 2002, 
indicating that he had read the regulations and they did not 
apply to his situation. He related that the matter of a 
reduction had already been previously adjudicated in his 
favor. Subsequently, in October 2002, VA notified the veteran 
of the reduction of his disability compensation due to 
incarceration, effective December 27, 2001. The veteran was 
also advised of an overpayment.

In his December 2002 statement, and several subsequent 
statements, the veteran argued that it was unfair for VA to 
reduce his compensation benefits due to his incarceration, as 
that had nothing to do with his 50 percent rating assigned 
for his service-connected disabilities which he incurred in 
honorable and decorated service to his country. In addition, 
the veteran disputed the overpayment on the basis of lack of 
notice of the regulation, and that VA knew of his 
incarceration since 1973 yet continued to pay him at the 50 
percent rate. He also argued that the VA laws and regulations 
providing for reduction were unconstitutional, as an ex post 
facto law. 

In a September 2003 statement, construed by the RO as a 
notice of disagreement, the veteran indicated that he was 
unable to attend his scheduled hearing, and that he was 
seeking an attorney to represent him in the matter. He 
submitted various attachments pertinent to his criminal case, 
and excerpts of the United States Code Annotated, Title 38, 
Section 3.665, (as amended to March 15, 2002), indicating 
that the language cited to by the RO as the basis for 
reduction of his disability payment was not contained 
therein. He also argued that since he was incarcerated long 
before the passage of the statute it could not apply to him, 
and reiterated that the statute was unconstitutional.

After issuance of the statement of the case in December 2003, 
the veteran perfected an appeal. He advised the RO in a 
February 2004 letter that his efforts to appear for a hearing 
had been unsuccessful, that he had no representative, and was 
relying on the Constitution of the Unites States of America 
to act as his representative. In July 2004, the Board 
received the veteran's letter of inquiry as to the status of 
his case, in which he indicated that he was acting as his own 
attorney.

IV. Analysis

The evidence shows that under regulations in effect prior to 
enactment of the VEBEA, the veteran's compensation benefits 
were protected and were not reducible. However, the VEBEA, 
among other things, expanded the limitations on payment of 
compensation benefits to veterans in the appellant's 
circumstances. The undisputed facts reflect that the veteran 
was incarcerated in state prison in September 1973 on a 
felony conviction, and remains incarcerated for that felony 
as of December 27, 2001. Thus reduction of disability 
compensation higher than 20 percent is proper under 38 
U.S.C.A. § 1114(a), for a 10 percent rating. 

The Board notes that in reducing his payments, all due 
process was afforded to the veteran. There are no other 
factors the Board is aware of, such as evidence of an 
overturned conviction on appeal under 38 C.F.R. § 3.665(m), 
which would alter the Board's analysis in this regard. Where 
the law and not the evidence is dispositive of the claim, the 
claim must be denied because of lack of legal merit or lack 
of entitlement under the law. Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994). 

The Board finds no merit to the veteran's argument that 38 
C.F.R. § 3.665 does not contain the provision cited by the 
RO, since the regulations referenced by the veteran are as 
amended to March 15, 2002, and do not reflect the amended 
statutory provisions of the VEBEA, implemented as 38 C.F.R. 
§ 3.665 (c) (3). See 68 Fed. Reg. 34539-34543 (June 10, 2003. 
See also 38 U.S.C.A. § 5313 and 38 C.F.R. § 3.665(d).

The veteran also contends that it is unfair to reduce his 
compensation benefits because of his incarceration.  He has 
reported that when a prior attempt was made to reduce the 
benefits, it was found later to be in error.  He is correct 
on that point.  The determinative fact, however, is that 
current law has been amended to include his situation.

Finally, although the veteran maintains that the applicable 
VA regulations are unconstitutional, the Board is not the 
appropriate forum for this argument since the Board is bound 
in its decisions by VA regulations. See 38 U.S.C.A. § 7104(c) 
(West 2004).  Further, it is noted that Federal Courts have 
held that to be an ex post facto law, it must impose 
punishment for past acts which were not so punishable at the 
time they were performed.  See Jensen v. Schweiker, 709 F.2d 
1227, 1230 (8th Cir. 1983).  The Federal Courts have held 
that suspension of a noncontractual benefit is not considered 
a punishment, thus not considered ex post facto laws.  See 
Jensen v. Heckler, 766 F.2d 383, 386 (8th Cir. 1985), cert. 
denied, 474 U.S. 945 (1985).  Thus, there is no authority the 
Board can find to overturn or ignore the statute and 
regulation as promulgated.

Based on the above analysis, the Board finds that reduction 
of the veteran's 50 percent disability evaluation is required 
under the provisions of 38 U.S.C.A. §§ 1114(a), 5313 and 
38 C.F.R. § 3.665 as the veteran meets all statutory 
criteria. 


ORDER

As the reduction of the veteran's disability compensation to 
a 10 percent evaluation due to incarceration for a felony 
conviction was proper, the appeal is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


